While I am in hearty accord with the law as stated by the majority, yet I am convinced that the record reveals no just ground for the reversal of the judgment on the facts. *Page 72 
The trial court not only heard and saw the witnesses, but he personally viewed the scene of the accident and saw all of the physical conditions. Thus advised, he found that the county knowingly permitted a dangerous condition to exist and continue. We, having only the cold record before us, ought not to say that the evidence preponderates against that finding.
I therefore dissent.
MILLARD, C.J., concurs with TOLMAN, J.